                                            Case 3:18-cv-05813-JSC Document 78 Filed 10/09/20 Page 1 of 6




                                   1

                                   2

                                   3

                                   4                                      UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7       DIMITRI DIXON,                                             Case No. 18-cv-05813-JSC
                                                           Plaintiff,
                                   8
                                                                                                      ORDER DENYING PLAINTIFF’S
                                                   v.                                                 MOTION TO AMEND THE COURT’S
                                   9
                                                                                                      SCHEDULING ORDER AND FOR
                                  10       CUSHMAN & WAKEFIELD WESTERN,                               LEAVE TO AMEND
                                           INC.,
                                  11                                                                  Re: Dkt. No. 59
                                                           Defendant.
                                  12
Northern District of California
 United States District Court




                                  13            In this wage and hour lawsuit, Dimitri Dixon (“Plaintiff”) alleges that Cushman &

                                  14   Wakefield Western, Inc. (“Defendant”) unlawfully denied appraiser and senior appraiser

                                  15   employees guaranteed wage and overtime compensation due to their misclassification as exempt

                                  16   employees.1 Now pending before the Court is Plaintiff’s motion for amendment of the Court’s
                                       scheduling order and leave to file a second amended complaint. (Dkt. No. 59.) After carefully
                                  17
                                       considering the Parties’ motions and having heard oral argument on October 7, 2020, the Court
                                  18
                                       DENIES Plaintiff’s motion.
                                  19
                                                                                FACTUAL BACKGROUND
                                  20
                                                Plaintiff was employed by Defendant as an appraiser from 2007 to 2018. (Dkt. No. 37,
                                  21
                                       First Amended Complaint (“FAC”) ¶ 9.)2 Defendant has offices only in California and employs
                                  22
                                       approximately 83 individuals in California and one individual in Texas. (Dkt. No. 57 at 7.)
                                  23
                                       Defendant is a wholly owned subsidiary of Cushman & Wakefield, Inc. (“C&W, Inc.”), which
                                  24
                                       also owns other state-specific subsidiaries nationwide. (Id. at 7-8.)
                                  25

                                  26
                                       1
                                         All parties have consented to the jurisdiction of a magistrate judge pursuant to 28 U.S.C. Section 636(c). (Dkt. Nos.
                                  27
                                       9 and 10.)
                                       2
                                         Record Citations are to material in the Electronic Case File (“ECF”); pinpoint citations are to the ECF-generated
                                  28
                                       page numbers at the top of the document.
                                           Case 3:18-cv-05813-JSC Document 78 Filed 10/09/20 Page 2 of 6




                                   1           Appraisers and senior appraisers both research and assess property information, construct

                                   2   financial models, prepare property appraisals, and inspect property. (Dkt. No. 51, Thompson

                                   3   Decl. “Thompson Decl.” Ex. 1, 3.) C&W, Inc. classifies both appraisers and senior appraisers as

                                   4   exempt from overtime pay. (Id.) During the liability period, appraisers were routinely asked to
                                       work more than 40 hours a week. (Dkt. No. 49 (Elliot Declaration, “Elliot Decl.”) ¶¶ 8-10; Dkt.
                                   5
                                       No. 50 (Dickerson Declaration, “Dickerson Decl.”) ¶¶ 7-9; Dkt. No. 52 (Simone Declaration,
                                   6
                                       “Simone Decl.”) ¶¶ 6-9.) Appraisers do not control the quantity and quality of projects assigned
                                   7
                                       to them. (Elliot Decl. ¶ 6; Dickerson Decl. ¶ 6; Simone Decl. ¶ 5.)
                                   8
                                               Defendant compensates appraisers through uniform structures, including appraisers who
                                   9
                                       do not receive salaries and instead are compensated through a standardized scheme of draw
                                  10
                                       payments and commission. (Dkt. No. 48 at 11.) Cash appraisers are paid on a commission-only
                                  11
                                       basis. (Id.) Draw appraisers are compensated through a recoverable draw scheme, where they are
                                  12
Northern District of California




                                       paid a set bi-weekly compensation, or draw. (Id. at 13.) This compensation is considered debt to
 United States District Court




                                  13   Defendant. (Id.) A portion of an appraiser’s commission fees are set aside for Defendant to pay
                                  14   miscellaneous costs, while the rest goes towards repaying the draw. (FAC ¶ 17.) appraisers must
                                  15   often sign promissory notes that obligate them to repay the full amount of their draws with
                                  16   commission and, if unable to do so, they are personally liable to reimburse Defendant. (Id. ¶ 19.)
                                  17   If an appraiser continues to carry a deficit, her draw may be reduced or eliminated altogether.

                                  18   (Dkt. No. 48 at 14.) If an appraiser has an outstanding deficit at the end of her employment,

                                  19   C&W, Inc. policy dictates that the subsidiary must request repayment in full. (Thompson Decl.

                                  20   Ex. 25.)

                                  21           Plaintiff, a former draw appraiser, consistently carried a deficit while working for
                                       Defendant. (FAC ¶ 20.) While Plaintiff made efforts to ask for and obtain more work, Defendant
                                  22
                                       informed her that there was not enough work for her to reduce her deficit. (Id. ¶¶ 23, 27.)
                                  23
                                       Plaintiff’s draw amounts were reduced and then eliminated altogether. (Id. ¶¶ 25, 28.) Defendant
                                  24
                                       terminated Plaintiff in April 2019, effective December 2018, and demanded repayment of
                                  25
                                       Plaintiff’s deficit. (Id. ¶ 31.)
                                  26
                                                                          PROCEDURAL HISTORY
                                  27
                                               Plaintiff filed an FLSA collective action and a California state law class action complaint
                                  28
                                                                                         2
                                           Case 3:18-cv-05813-JSC Document 78 Filed 10/09/20 Page 3 of 6




                                   1   in San Francisco County Superior Court on August 14, 2018, alleging that Defendant and Does 1-

                                   2   50 violated the FLSA and California Labor Code provisions by failing to pay her and other

                                   3   appraisers overtime compensation. (Dkt. No. 1 at 2.) Defendant removed the action to the U.S.

                                   4   District Court for the Northern District of California on September 21, 2018. (Id.)
                                              The initial Case Management Conference was held on August 9, 2019. (Dkt. No. 30.)
                                   5
                                       Pursuant to the Court’s scheduling order, the deadline to move to stipulate or amend the pleadings
                                   6
                                       was October 11, 2019. (Dkt. No. 31.) The scheduling order was updated on May 27, 2020,
                                   7
                                       pushing the deadline to move for conditional certification to July 8, 2020, the fact discovery cut-
                                   8
                                       off to February 15, 2021, and the deadline to move for class certification or decertification to April
                                   9
                                       9, 2021. (Dkt. No. 44.) A Belaire notice was disseminated to putative California Class Members.
                                  10
                                       (Dkt. No. 41.)
                                  11
                                              Plaintiff and Defendant agreed to engage in mediation along with a separate case filed in
                                  12
Northern District of California




                                       D.C. Superior Court which raised similar claims for another group of appraisers. (Dkt. No. 48 at
 United States District Court




                                  13   10.) The mediation was unsuccessful. (Id.) Plaintiff then filed an FAC, eliminating Does 1-50
                                  14   and adding additional causes of action but no additional defendants. (Dkt. No. 37.) Plaintiff and
                                  15   Defendant engaged in limited discovery, coordinating with the related case, Seltz v. Cushman &
                                  16   Wakefield, Inc., No. 1:18-cv-02092-BAH (D.D.C. Sept. 6, 2019). (Dkt. No. 48 at 10.) In Seltz,
                                  17   similar causes of action have been alleged against C&W, Inc. and its subsidiary Cushman &

                                  18   Wakefield of D.C., but there the plaintiffs are junior appraisers. (Dkt. No. 57 at 9.) Four

                                  19   additional appraisers (the “Opt-In Plaintiffs”) consented to join the present action, all former

                                  20   employees at C&W, Inc. subsidiaries other than Defendant. (Dkt. No. 46.) Plaintiff’s motion to

                                  21   grant conditional certification followed. (Dkt. No. 48.) Eight days after Defendant filed its
                                       opposition, Plaintiff filed this motion to modify the Court’s scheduling order and seeking leave to
                                  22
                                       file a Second Amended Complaint, (“SAC”), that would add C&W, Inc. as a defendant and thus
                                  23
                                       add appraisers and senior appraisers employed by C&W, Inc. to the collective action. (Dkt. No.
                                  24
                                       59.) The Court granted Plaintiff’s motion for conditional certification of a class of appraisers and
                                  25
                                       senior appraisers employed by Defendant.
                                  26
                                  27

                                  28
                                                                                         3
                                           Case 3:18-cv-05813-JSC Document 78 Filed 10/09/20 Page 4 of 6




                                   1                                          LEGAL STANDARD

                                   2          A motion for leave to amend is subject to Federal Rule of Civil Procedure 15(a), which

                                   3   provides that “[t]he court should freely give leave [to amend] when justice so requires.” Fed. R.

                                   4   Civ. P. 15(a)(2). However, once the district court has filed a scheduling order pursuant to Rule 16,
                                       which establishes a timetable for amending pleadings, that rule’s standards control. Johnson v.
                                   5
                                       Mammoth Recreations, Inc., 975 F.2d 604, 607-08 (9th Cir. 1992). Here, the Court must apply
                                   6
                                       Rule 16(b) because Plaintiff seeks to modify the Court’s scheduling order and join a party after the
                                   7
                                       order’s deadline. Under Rule 16(b), a party seeking leave to amend must demonstrate “good
                                   8
                                       cause” for doing so. Fed. R. Civ. P. 16(b). “Rule 16(b)’s ‘good cause’ standard primarily
                                   9
                                       considers the diligence of the party seeking the amendment,” and “[i]f that party was not diligent,
                                  10
                                       the inquiry should end.” Johnson, 975 F.2d at 609. Although the Court may consider prejudice to
                                  11
                                       the opposing party, “the focus of the inquiry is upon the moving party’s reasons for seeking
                                  12
                                       modification.” Id. If the Court finds that Rule 16 is satisfied, it must then evaluate the request to
Northern District of California
 United States District Court




                                  13   amend under Rule 15(a)’s more liberal standard. Id. at 608.
                                  14                                              DISCUSSION
                                  15          Plaintiff contends that she has been diligent under Rule 16(b) because Defendant did not
                                  16   give notice that C&W, Inc. should have been named and Defendant has conducted itself in
                                  17   discovery as though Defendant and C&W, Inc. were the same entity. (Dkt. No. 59 at 12-13.)

                                  18   Plaintiff also argues that amending the complaint under Rule 15(a) is proper because there is no

                                  19   undue delay or bad faith, Defendant will not be prejudiced, and the amendment is not futile. (Id.

                                  20   at 15.) Because Plaintiff has not met the Rule 16(b) diligence standard, a Rule 15(a) analysis is

                                  21   not necessary.
                                              “[C]arelessness is not compatible with a finding of diligence and offers no reason for a
                                  22
                                       grant of relief.” Johnson, 975 F.2d at 609. Based on the record before the Court, either Plaintiff
                                  23
                                       unreasonably believed C&W Western employed appraisers nationwide or knew that it only
                                  24
                                       employed appraisers in California. Neither explanation constitutes diligence. Indeed, C&W, Inc.
                                  25
                                       had been named as a defendant in both Seltz and another collective action involving appraisers in
                                  26
                                       Colorado, Bursey v. Cushman & Wakefield, Inc., No. 1:19-cv-02344-RBJ. (See Dkt. No. 67 at
                                  27
                                       14.) Plaintiff was also on notice of the relationship between C&W, Inc. and Defendant because of
                                  28
                                                                                         4
                                           Case 3:18-cv-05813-JSC Document 78 Filed 10/09/20 Page 5 of 6




                                   1   the corporate disclosure statement that identified Defendant as a wholly owned subsidiary of

                                   2   C&W, Inc. (Id. at 7.) By failing to move to join C&W, Inc. until after the motion for conditional

                                   3   certification, Plaintiff has ignored “clear and repeated signals that not all the necessary parties had

                                   4   been named in the complaint.” See Johnson, 975 F.2d at 609. Plaintiff’s argument that Defendant
                                       should have instructed Plaintiff to join C&W, Inc. in the suit is not compelling. The burden is on
                                   5
                                       the plaintiff to prosecute her case properly, and she cannot blame the defendant for her failure to
                                   6
                                       do so. See id. at 610. Here, failing to name C&W, Inc. in the FAC was an oversight that cannot
                                   7
                                       be attributed to Defendant. Because Plaintiff knew of potential claims against C&W, Inc. through
                                   8
                                       Seltz and Bursey but failed to name C&W, Inc. in the FAC, she has not met the standard of
                                   9
                                       diligence.
                                  10
                                              Defendant’s discovery conduct does not overcome Plaintiff’s lack of diligence. Plaintiff
                                  11
                                       does not assert that Defendant ever represented that it employed appraisers nationwide. That
                                  12
Northern District of California




                                       C&W Inc. responded to discovery in an action in which it was named as a defendant (Selz) and
 United States District Court




                                  13   agreed that the discovery could be shared with Plaintiff in this action did not give Plaintiff a
                                  14   reason to believe that she did not need to name C&W Inc. as a defendant in this action just as it
                                  15   was named as a defendant in Seltz. To the extent Plaintiff is arguing lack of prejudice, under Rule
                                  16   16 the burden is first on the plaintiff to show diligence and this she cannot do. Id. at 609. Further,
                                  17   although not required, there is prejudice if C&W Inc. is added as a defendant, as it will have to be

                                  18   given the opportunity to appear and respond to the complaint and to address the motion for

                                  19   conditional certification, all of which will delay the action.

                                  20          Plaintiff’s citation to Harris v. Chipotle Mexican Grill, No. CIV.2:13-2472 WBS E, 2014

                                  21   WL 2993796, at *2 (E.D. Cal. July 2, 2014), does not persuade the Court that Plaintiff has shown
                                       good cause. Unlike in Harris, there is no indication in the record that Plaintiff performed
                                  22
                                       independent research that reasonably led Plaintiff to believe that Defendant employed appraisers
                                  23
                                       nationwide or that it is not a separate corporation from C&W, Inc. See id. at *3 (holding that the
                                  24
                                       plaintiffs acted diligently when they searched Secretary of State databases for the business name
                                  25
                                       and the defendant was the only result). Further, unlike in Harris, Plaintiff knew of the distinction
                                  26
                                       between C&W, Inc. and Defendant through Seltz and Bursey.
                                  27

                                  28
                                                                                          5
                                          Case 3:18-cv-05813-JSC Document 78 Filed 10/09/20 Page 6 of 6




                                   1                                           CONCLUSION

                                   2          For the reasons explained above, the Court DENIES Plaintiff’s motion to modify the

                                   3   Court’s scheduling order and for leave to amend.

                                   4          This order disposes of Dkt. No. 59.

                                   5          IT IS SO ORDERED.

                                   6   Dated: October 9, 2020

                                   7
                                                                                                JACQUELINE SCOTT CORLEY
                                   8                                                            United States Magistrate Judge
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                      6
